DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

     Authorization for this examiner’s amendment was given in an interview with Mitchell W. Shapiro (202-921-7401) on 8/5/2022.

The application has been amended as follows: 

In Claim 42, lines 15-26, change 
“disposing at least a part of the lenses in the third lens group to be moved along an optical axis upon focusing; and satisfying at least one of the following conditional expressions:
1.50 < (-f3)/fw < 4.00
0.50 < m3/fw < 0.80
where f3 denotes a focal length of the third lens group, fw denotes a focal length of the zoom lens in a wide angle end state, and m3 denotes an amount of movement of the third lens group upon varying magnification from the wide angle end state to a telephoto end state.”
to
--and disposing at least a part of the lenses in the third lens group to be moved along an optical axis upon focusing, the method further comprising at least one of the following features A or B:
the feature A including: 
configuring the second lens group to have, in order from the most object side, one lens component and an aperture stop, and satisfying the following conditional expression:
2.00 < (-f3)/fw < 4.00
where f3 denotes a focal length of the third lens group, and fw denotes a focal length of the zoom lens in a wide angle end state,
the feature B including:
satisfying the following conditional expression:
0.50 < m3/fw < 0.80
where m3 denotes an amount of movement of the third lens group upon varying magnification from the wide angle end state to a telephoto end state, and fw denotes the focal length of the zoom lens in the wide angle end state.--

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
8/8/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872